UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 21, 2011 COMPUMED, INC. (Exact name of registrant as specified in its charter) DELAWARE 000-14210 95-2860434 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 5777 West Century Blvd., Suite 360, Los Angeles, CA 90045 (Address of principal executive offices) Registrant's telephone number, including area code: (310) 258-5000 NA (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ITEM 8.01OTHER EVENTS On March 21, 2011 the Company issued two press releases.The first press release discussed the Company’s election to deregister as an SEC reporting company to reduce operating costs.The second press release discussed the Company entering into an agreement with Intel-GE Care Innovations, LLC whereby the Company willoffer INTEL® HEALTH GUIDE as part of its integrated telecardiology services.Both press releases are attached to this filing as exhibits. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits 99(a) Press release regarding Company deregistration dated March 21, 2011; 99(b) Press release regarding agreement with Intel-GE Care Innovations, LLC dated March 21, 2011. 2 COMPUMED, INC. Date:March 21, 2011 By: /s/ Maurizio Vecchione Name:Maurizio Vecchione Title:Chief Executive Officer 3
